 


113 SRES 4 IS: To limit certain uses of the filibuster in the Senate to improve the legislative process. 
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III 
113th CONGRESS 
1st Session 
S. RES. 4 
IN THE SENATE OF THE UNITED STATES 
 
January 3, 2013 
Mr. Udall of New Mexico (for himself, Mr. Merkley, and Mr. Harkin) submitted the following resolution; which was ordered to lie over under the rule 
 
RESOLUTION 
To limit certain uses of the filibuster in the Senate to improve the legislative process.  
 
 
1.Motions to proceedParagraph 1 of rule XXII of the Standing Rules of the Senate is amended by inserting at the end the following new paragraph: 
 
Other than a motion made during the first 2 hours of a new legislative day as described in paragraph 2 of rule VIII, consideration of a motion to proceed to the consideration of any debatable matter, including debate on any debatable motion or appeal in connection therewith, shall be limited to not more than 2 hours, to be equally divided between, and controlled by, the Majority Leader and the Minority Leader or their designees. This paragraph shall not apply to motions considered nondebatable by the Senate pursuant to rule or precedent. . 
2. Extended debateParagraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking the second undesignated paragraph and inserting the following: 
 
Is it the sense of the Senate that the debate shall be brought to a close? And if that question shall be decided in the affirmative by three-fifths of the Senators duly chosen and sworn, except on a measure or motion to amend the Senate rules, in which case the necessary affirmative vote shall be two-thirds of the Senators voting, a quorum being present, then cloture has been invoked. 
If that question is on disposition of a bill or joint resolution, a resolution or concurrent resolution, a substitute amendment for a bill or resolution, a motion with respect to amendments between the Houses, a conference report, or advice and consent to a nomination or treaty, and if such question shall be decided in the affirmative by a majority of Senators voting, a quorum being present, but less than three-fifths of the Senators duly chosen and sworn (or less than two-thirds of the Senators voting, a quorum being present, in the case of a measure or motion to amend the Senate rules), then it shall be in order for the Majority Leader (or his or her designee) to initiate a period of extended debate upon the measure, motion, or other matter pending before the Senate, or the unfinished business, in relation to which the motion to close debate was offered, in which case the period of extended debate shall begin one hour later. 
During a period of extended debate, such measure, motion, or other matter pending before the Senate, or the unfinished business, shall be the unfinished business to the exclusion of all other business, except on action or motion by the Majority Leader (or his or her designee). 
During a period of extended debate it shall not be in order for a Senator other than the Majority Leader (or his or her designee) to raise a question as to the presence of a quorum, except immediately prior to a vote or when it has been more than forty-eight hours since a quorum was demonstrated. If upon a roll call it shall be ascertained that a quorum is not present, then the Senate shall adjourn to a time previously decided by order of the Senate or, if no such time has been established, then to a time certain determined by the Majority Leader, after consultation with the Minority Leader. 
During a period of extended debate a motion to adjourn or recess shall not be in order, unless made by the Majority Leader (or his or her designee) or if the absence of a quorum has been demonstrated. Notwithstanding paragraph 1 of rule XIX, there shall be no limit to the number of times a Senator may speak upon any question during a period of extended debate. 
If, during the course of extended debate, the Presiding Officer puts any question to a vote, the Majority Leader (or his or her designee) may postpone any such vote, which shall occur at a time determined by the Majority Leader, after consultation with the Minority Leader, but not later than the time at which a quorum is next demonstrated. 
If at any time during a period of extended debate no Senator seeks recognition, then the Presiding Officer shall inquire as to whether any Senator seeks recognition. If no Senator seeks recognition, then the Presiding Officer shall again put the question as to bringing debate to a close (and the Majority Leader or his or her designee may postpone such vote in accordance with the preceding paragraph), which shall be decided without further debate or intervening motion. If that question shall be decided in the affirmative by a majority of Senators voting, a quorum being present, then cloture has been invoked and the period of extended debate has ended. If that question shall be decided in the negative by a majority of Senators voting, a quorum being present, then the period of extended debate has ended. 
If cloture is invoked, then the measure, motion, other matter pending before the Senate, or the unfinished business, in relation to which the motion to close debate was offered, shall remain the unfinished business to the exclusion of all other business until disposed of. . 
3.Post-cloture debate on nominationsParagraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking After no more than thirty hours of consideration of the measure, motion, or other matter on which cloture has been invoked, the Senate shall proceed, without any further debate on any question, to vote on in the fourth undesignated paragraph and inserting After no more than 30 hours of consideration of the measure, motion, or other matter on which cloture has been invoked, except on the question of advice and consent to a nomination other than a nomination to a position as Justice of the Supreme Court in which case consideration shall be limited to 2 hours, the Senate shall proceed, without any further debate on any question, to vote on. 
4.Conference motionsRule XXVIII of the Standing Rules of the Senate is amended by— 
(1)redesignating paragraphs 1 through 9 as paragraphs 2 through 10, respectively; 
(2)redesignating any reference to paragraphs 1 through 9 as paragraph 2 through 10, respectively; and 
(3)inserting before paragraph 2, as redesignated, the following: 
 
1.A nondivisible motion to disagree to a House amendment or insist upon a Senate amendment, to request a committee of conference with the House or to agree to a request by the House for a committee of conference, and to authorize the Presiding Officer to appoint conferees (or to appoint conferees), is in order and consideration of such a motion, including consideration of any debatable motion or appeal in connection therewith, shall be limited to not more than 2 hours. . 
 
